Citation Nr: 0913057	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  07-32 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to nonservice-connected pension, to include 
special monthly pension.  


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1982 to July 
1987, with additional Reserve service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 decision, which denied 
entitlement to non-service connected pension benefits, to 
include special monthly pension.

The Board notes that the Veteran also raised claims of 
service connection for diabetes mellitus, left hemisphere 
cerebrovascular accident, and individual unemployability 
(TDIU), which were subsequently denied in a January 2007 
rating decision.  The Veteran filed a notice of disagreement 
as to these issues in January 2007 and the RO issued a July 
2007 statement of the case (SOC).  However, these issues have 
not been perfected and therefore are not before the Board.

The Veteran requested a hearing via teleconference in his 
September 2007 VA Form 9.  A hearing at the RO before a 
Veterans Law Judge was scheduled for November 2008.  However, 
he failed to report to the hearing.  No further communication 
has been received from the Veteran with regard to a hearing. 
As the claims file contains no request for postponement prior 
to the date of the hearing nor has the Veteran attempted to 
show good cause for his failure to appear, the Board will 
consider the Veteran's request for a hearing as withdrawn.  
38 C.F.R. § 20.704(d).  The Board will proceed with 
consideration of the Veteran's claim, based on the evidence 
of record.


FINDING OF FACT

The Veteran did not serve on active duty during a period 
of war.





CONCLUSION OF LAW

The requirements of basic eligibility for VA nonservice-
connected pension benefits, including special monthly 
pension, based upon qualifying wartime military service by 
the Veteran, have not been met. 38 U.S.C.A. §§ 101(11), 
107(b), 1521 (West 2002); 38 C.F.R. §§ 3.1(e, f), 3.2, 3.3, 
3.6 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  
Such notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

With respect to the Veteran's claim for nonservice-connected 
pension benefits, there is no outstanding evidence, and the 
claim does not turn on a medical question for which an 
opinion would be necessary.

More importantly, the law, and not the facts, is dispositive 
of the claim for entitlement to nonservice- connected pension 
benefits.  Hence, the duties to notify and assist imposed by 
the VCAA are not applicable to the claim.  Beverly v. 
Nicholson, 19 Vet. App. 394 (2006); Mason v. Principi, 16 
Vet. App. 129, 132 (2002).

Under the provisions of 38 U.S.C.A. § 1521, pension is 
payable to a veteran who served for 90 days or more during a 
period of war and who is permanently and totally disabled due 
to nonservice-connected disabilities which are not the result 
of the veteran's willful misconduct.

38 C.F.R. § 3.3 provides that basic entitlement to pension 
exists if a veteran served in the active military, naval, or 
air service for 90 days or more during a period of war; or 
served in the active military, naval, or air service during a 
period of war and was discharged or released from such 
service for a service-connected disability; or served in the 
active military, naval, or air service for a period of 90 
consecutive days or more and such period began or ended 
during a period of war; or served in the active military, 
naval, or air service for an aggregate of 90 days or more in 
two or more separate periods of service during more than one 
period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. §§ 3.1(e) & 
(f), 3.3(a)(3).

The Veteran contends that he is entitled to nonservice-
connected disability pension. His Department of Defense Form 
214 (DD214), Certificate of Release or Discharge from Active 
Duty, indicates that he served on active duty from November 
1982 to July 1987.  The years 1982 to 1987 have not been 
included in the definition of any period of war.  See 
38 C.F.R. § 3.2. 

The Veteran argues in his September 2007 Form 9, however, 
that he served in the Reserves during a period of war, and 
that this service should entitle him to pension benefits.

The Veteran's DD214 lists a three year, three month 
obligation to the Reserves upon separation.  Unless called to 
active duty, active Reserve service does not qualify for 
pension purposes.  At most, the Veteran would have been 
called to active duty for training (ACDUTRA).  ACDUTRA, 
however, is specifically exempted from the definition of 
active duty.  38 C.F.R. § 3.6(b)(1) (2008).  Without evidence 
that the Veteran was recalled or reenlisted to full, active 
duty status during a period of war, service in the Reserves 
does not qualify the Veteran for pension benefits.  The file 
does not reflect such a recall or reenlistment and the 
Veteran has not alleged such.  

The claim cannot be substantiated on the facts as alleged or 
shown by the record.  The Board sees no possible way to grant 
this claim in accordance with the law.  In Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994), the U.S. Court of Appeals for 
Veterans Claims (Court) held that where the law, and not the 
evidence, is dispositive of a claim, such claim should be 
denied because of the absence of legal merit or the lack of 
entitlement under the law.  In this case, the Veteran lacks 
legal entitlement to nonservice-connected disability pension 
due to insufficient qualifying service.

The Board is not unsympathetic to the Veteran's claim.  The 
Board is aware of his statements that he is in dire financial 
straits.  The Board does not doubt the sincerity of his 
claim.  Unfortunately, the Board simply cannot grant this 
claim on the merits.


ORDER

Entitlement to nonservice-connected pension, to include 
special monthly pension, is denied.  



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


